Allowable Subject Matter
Claims 1-8, 11-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-8 and 11-13, the prior art of record fails to disclose alone or in combination:
wherein the switching frequency is at least 2 GHz when the load current is in a range of 10 mA to 40 mA,
in combination with the additional elements of claim 1.

Regarding claims 15-18 and 20, the prior art of record fails to disclose alone or in combination:
wherein the switching frequency is at least 2 GHz when the load current is in a range of 10 mA to 40 mA,
in combination with the additional elements of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tschirhart et al.  U.S. Publication No. 2011/0205761.  “Controller For a Resonant Power Converter.”
Soliman.  U.S. Publication No. 2020/0106403.  “Radio Frequency Amplifiers With an Injection-Locked Oscillator Driver Stage and Stacked Output Stage.
Tarng et al.  U.S. Publication No. 2009/0066157.  “Green Technology:  Green Circuit and Device Designs of Green Chip.”  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/FRED E FINCH III/Primary Examiner, Art Unit 2838                                                                                                                                                                                                       




/KEVIN H SPRENGER/Examiner, Art Unit 2838